Matter of Pigeon (2018 NY Slip Op 07636)





Matter of Pigeon


2018 NY Slip Op 07636


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ. (Filed Oct. 19, 2018.)


&em;

[*1]MATTER OF G. STEVEN PIGEON, A DISBARRED ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order entered, pursuant to Judiciary Law § 90 (4) (b), striking respondent's name from the roll of attorneys, effective September 28, 2018.